Name: Council Regulation (EEC) No 3461/82 of 21 December 1982 amending Regulation (EEC) No 2925/78 as regards the period of suspension of application of the price condition to which imports into the Community of certain types of citrus fruit originating in Spain are subject
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 82 Official Journal of the European Communities No L 365/5 COUNCIL REGULATION (EEC) No 3461/82 of 21 December 1982 amending Regulation (EEC) No 2925/78 as regards the period of suspension of application of the price condition to which imports into the Community of certain types of citrus fruit originating in Spain are subject THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the conditions which led to this suspension are still satisfied ; whereas the said suspension should therefore be extended, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Regulation (EEC) No 2925/78 (2), as last amended by Regulation (EEC) No 3589/81 (3), suspended, until 31 December 1982, application of Article 7 (2) and (3) of Annex I to the Agreement between the European Economic Community and Spain (4), in respect of certain fresh citrus fruits falling within subheading 08.02 A I and ex B of the Common Customs Tariff and application of Council Regulation (EEC) No 2047/70 of 13 October 1970 on imports of citrus fruit originating in Spain (*) ; The date appearing in the second paragraph of Article 3 of Regulation (EEC) No 2925/78 shall be replaced by that of 31 December 1983 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982. For the Council The President O. MÃLLER (') Opinion delivered on 17 December 1982 (not yet published in the Official Journal). (2) OJ No L 350, 14. 12. 1978, p . 4. O OJ No L 361 , 16 . 12 . 1981 , p . 1 . (4) OJ No L 182, 16 . 8 . 1970, p . 4 . O OJ No L 228 , 15 . 10 . 1970, p . 2.